Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS HAVE BEEN OMITTED
AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

EXCLUSIVE MANUFACTURING AGREEMENT

 

This Exclusive Manufacturing Agreement (this “Agreement”) is made as of this
26th day of December, 2003 (the “Effective Date”), by and between Dakota Growers
Pasta Company, Inc., a North Dakota corporation (“Dakota Growers”), and DNA
Dreamfields Company, LLC, an Ohio limited liability company (“DNA”).

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, Dakota Growers, B-New, LLC, an Ohio limited liability company, TechCom
Group, LLC, a Florida limited liability company (“TechCom”), and Buhler, Inc., a
Minnesota corporation, have formed and capitalized DNA for the purposes of,
among other things, manufacturing in North America and selling globally, low
digestible carbohydrate pasta, rice and potatoes under the brand name,
“Dreamfields” (the “Brand”);

 

WHEREAS, Dakota Growers is in the business of manufacturing, marketing,
distributing and selling dry pasta products;

 

WHEREAS, Dakota Growers desires to manufacture, on an exclusive basis, dry pasta
products under the Brand (the “Products”), and DNA desires that Dakota Growers
so manufacture, on an exclusive basis, the Products, upon the terms and subject
to the conditions of this Agreement;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Trademark License
Agreement (the “Trademark License”), dated of even date herewith, pursuant to
which DNA has granted to Dakota Growers an exclusive license to use the Brand in
connection with Dakota Growers’ manufacture, marketing, sale and distribution of
the Products; and

 

WHEREAS, Dakota Growers and DNA have entered into a certain Technology
Sublicense Agreement (the “Technology Sublicense”), dated of even date herewith,
pursuant to which DNA has granted to Dakota Growers an exclusive sublicense to
use certain technology necessary to manufacture the Products.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the parties agree as follows:

 

1.                                       Exclusive Product Manufacture.  The
types of Products are set forth on Exhibit A hereto, as Exhibit A may from time
to time be updated by the mutual written agreement of DNA and Dakota Growers. 
During the Term (as defined in Section 2 hereof), subject to the terms and
conditions of this Agreement, Dakota Growers hereby agrees to manufacture, on an
exclusive basis, all of the Products necessary to meet the Forecasted Market
Demand (as defined in Section 4 hereof) for each period covered by a Three-Month
Forecast (as defined in Section 4 hereof), to the extent such Forecasted Market
Demand materializes within such period covered by such Three-Month Forecast. 
During the Term (as defined in Section 2 hereof), DNA hereby agrees not to: (a)
directly or indirectly manufacture the Products for its own account; or (b)
directly or indirectly enter into any agreements, arrangements or

 

1

--------------------------------------------------------------------------------


 

relationships (i) with any third parties (other than Dakota Growers) to develop
or manufacture the Products, or any products that are competitive with the
Products or (ii) that would enable any third party to develop or manufacture the
Products, or any products that are competitive with the Products.  Subject to
the terms and conditions of the Technology Sublicense, DNA hereby agrees to
share with Dakota Growers all intellectual property, manufacturing techniques
and methods and other proprietary information owned by or licensed to DNA
necessary for the manufacture of the Products.  DNA and Dakota Growers hereby
acknowledge that the technology being sublicensed by DNA to Dakota Growers
pursuant to the terms and conditions of the Technology Sublicense is owned by
TechCom and is being licensed by TechCom to DNA.

 

2.                                       Term.  This Agreement shall commence on
the Effective Date and shall continue in force and effect so long as the
Trademark License is in force and effect, subject to early termination as
provided in Section 8 hereof (the “Term”).

 

3.                                       Manufacturing Procedures; Title to
Products; Etc.

 

3.1                                 Specifications.  Dakota Growers shall
manufacture the Products in accordance with such specifications as are set forth
on Exhibit B hereto (the “Specifications”), to the extent not inconsistent with
applicable law, and shall maintain sufficient capacity to manufacture sufficient
quantities of the Products to meet the Forecasted Market Demand (as defined in
Section 4 hereof) for each period covered by a Three-Month Forecast (as defined
in Section 4 hereof).  Dakota Growers may not make any changes to Specifications
without the prior written approval from DNA.  DNA may from time to time make
reasonable alterations or modifications to the Specifications by written notice
thereof to Dakota Growers, but only to the extent that such alternations or
modifications do not materially disrupt Dakota Growers’ operations or result in
the incurrence by Dakota Growers of unreasonable costs and expenses in
implementing such alterations and modifications.

 

3.2                                 Responsibilities.  Subject to the terms and
conditions of this Agreement, Dakota Growers shall be responsible for all facets
of the manufacture of the Products, including, without limitation, the ordering
and purchasing of all raw materials required to produce the Products.

 

3.3                                 Orders; Pricing; Shipment; Title and Risk of
Loss.  Except as provided otherwise  in any written agreement by and between DNA
and Dakota Growers:

 

(a)                                  DNA shall order Products from Dakota
Growers by the issuance of separate purchase orders (each, a “Purchase Order”)
for Products, which Purchase Orders shall contain terms consistent with this
Agreement except as provided otherwise in any written agreement by and between
DNA and Dakota Growers.  Such Purchase Orders shall be in form and substance
satisfactory to Dakota Growers, as determined in Dakota Growers sole and
absolute discretion.  Each Purchase Order shall designate the desired types and
quantities of Products, delivery dates and destinations, and shall be submitted
to Dakota Growers at least fifteen (15) days prior to the delivery date
specified in such Purchase Order.  At the time DNA has issued a Purchase Order
for a specified amount of Products and Dakota Growers has accepted such Purchase
Order, DNA shall be committed to purchase the entire amount of the Products
ordered and the Purchase Order shall become irrevocable.

 

(b)                                 Title in and to Products shall pass from
Dakota Growers to DNA, and the risk of loss of, or damage to, such Products
shall pass to DNA, in accordance with the terms and conditions set forth in the
Purchase Order covering such Products, but not prior to delivery to the shipper
unless agreed to in writing by DNA and Dakota Growers.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The pricing for Products manufactured by
Dakota Growers pursuant to this Agreement is set forth on Exhibit C hereto (as
Exhibit C hereto may from time to time be amended by the written agreement of
DNA and Dakota Growers). Dakota Growers shall invoice DNA upon transfer of title
and based on the pricing set forth on Exhibit C hereto, for the amount of
Products so transferred.  Each such invoice shall describe the number of type of
Products so transferred by Dakota Growers.  Within thirty (30) days of receipt
of an invoice delivered by Dakota Growers pursuant to this subsection (c), DNA
shall remit to Dakota Growers the amount set forth therein.

 

(d)                                 The pricing set forth on Exhibit C hereto
for Products manufactured by Dakota Growers pursuant to this Agreement is F.O.B.
(as defined by the Uniform Commercial Code) the location where such Products are
actually manufactured by Dakota Growers, and transportation of such Products
from such location is the responsibility of DNA.  DNA shall be responsible for
making arrangements, including, but not limited to, the retention of a carrier,
to ship Products on the delivery date specified in the Purchase Order relating
to such Products.  DNA shall be responsible for the accuracy of all shipping
instructions sent to Dakota Growers.  For non-standard shipments such as
drop-shipments to multiple locations or exports, DNA shall provide Dakota
Growers with bills of lading, shipping and export documents, as required.

 

3.4                                 Other Branded Products.  In the event that
DNA elects to pursue the manufacture of any other Branded products, including,
but not limited to, Branded rice and potatoes, DNA shall have the right (but not
the obligation) to grant Dakota Growers with exclusive manufacturing rights in
respect of such Branded products.

 

4.                                       Forecasts.  No later than five (5)
business days prior to the first day of each calendar month during the Term, DNA
will provide Dakota Growers with a non-binding, rolling three-month forecast of
the quantities of Products that DNA reasonably anticipates will be necessary to
meet market demand for Products during the three-month period covered thereby
(each, a “Three-Month Forecast”).  Dakota Growers shall have three (3) business
days from the date of receipt of a Three-Month Forecast to review such
Three-Month Forecast and make and communicate to DNA in writing any reasonable
good-faith adjustments to such Three-Month Forecast.  Any reasonable adjustments
made in good faith by Dakota Growers to a Three-Month Forecast shall
automatically be incorporated into such Three-Month Forecast.  The quantities of
Products that are reasonably anticipated to be necessary to meet market demand
for Products during a three-month period covered by a Three-Month Forecast shall
be deemed to be the “Forecasted Market Demand” in respect of such three-month
period.

 

5.                                       Warranties.

 

5.1                                 Dakota Growers represents and warrants to
DNA that all Products manufactured by Dakota Growers pursuant to this Agreement
shall have been manufactured in accordance with the Specifications (to the
extent not inconsistent with applicable law) and applicable law.

 

5.2                                 Dakota Growers represents and warrants to
DNA that all Products manufactured by Dakota Growers pursuant to this Agreement
are in accordance with the applicable law and legal regulations of the country
of origin and, prior to distribution to a country other than the country of
origin, of destination.

 

5.3                                 EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, DAKOTA GROWERS HEREBY DISCLAIMS ALL WARRANTIES, EXPRESSED OR IMPLIED,
INCLUDING WITHOUT LIMITATION, THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
WITH

 

3

--------------------------------------------------------------------------------


 

RESPECT TO ANY PRODUCTS FURNISHED UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

5.4                                 NO REPRESENTATION OR OTHER AFFIRMATION OF
FACT MADE BY DAKOTA GROWERS, INCLUDING, BUT NOT LIMITED TO, STATEMENTS REGARDING
SUITABILITY FOR USE OR PERFORMANCE OF THE PRODUCTS, SHALL BE DEEMED TO BE A
WARRANTY BY DAKOTA GROWERS FOR ANY PURPOSE OR TO GIVE RISE TO ANY LIABILITY OF
DAKOTA GROWERS WHATSOEVER.

 

5.5                                 EXCEPT FOR DAMAGES ARISING DIRECTLY FROM A
BREACH OF THE WARRANTY SET FORTH IN SECTIONS 5.1 AND 5.2 HEREOF, IN NO EVENT
SHALL ONE PARTY BE LIABLE TO THE OTHER BE LIABLE FOR ANY LOSS, DAMAGE OR EXPENSE
THAT RESULTS FROM THE SALE, USE OR PERFORMANCE OF THE PRODUCTS THAT CONFORM WITH
THE SPECIFICATIONS, INCLUDING, BUT NOT LIMITED TO:  (A) INCIDENTAL, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, OR (B) ANY DAMAGES WHATSOEVER RESULTING FROM
PERSONAL INJURY, WHETHER IN AN ACTION BASED ON CONTRACT OR TORT, OR OTHERWISE
INCLUDING, BUT NOT LIMITED TO, PRODUCTS LIABILITY OR NEGLIGENCE OR STRICT
LIABILITY.

 

5.6                                 DNA hereby agrees to indemnify Dakota
Growers against, and hold Dakota Growers harmless from, any and all losses,
damages and expenses (including, but not limited to, reasonable attorneys’ fees)
incurred or suffered by Dakota Growers relating to or arising out of or in
connection with the sale, use or performance of the Products that conform with
the Specifications, including, but not limited to, incidental, indirect or
special damages or any damages whatsoever resulting from personal injury,
whether in an action based on contract or tort, or otherwise including, but not
limited to, products liability or negligence or strict liability.

 

6.                                       Force Majeure.

 

Neither Dakota Growers nor DNA shall be held responsible for damages caused by a
breach of this Agreement due to conditions beyond their reasonable control, such
as fires, strikes, floods, acts of God, wars, riots, insurrections, governmental
restrictions or other lawful acts of public authorities.

 

7.                                       Confidential Information.

 

7.1                                 Each party agrees that all information
marked as confidential, proprietary, trade secrets, know how, manuals and other
information disclosed to it by the other party (including, but not limited to,
formulae and the Specifications), whether disclosed prior to or during the Term,
is confidential and proprietary to the disclosing party (“Confidential
Information”).  Confidential Information shall not include information which:

 

(a)                                  is in or hereafter enters the public domain
through no fault or action of the party to which it is disclosed; or

 

(b)                                 is obtained by the party to which it is
disclosed from a third party which is not subject to any legal restriction on
its right to use and disclose such information; or

 

(c)                                  is independently developed by employees of
the party to which it is disclosed without use of any Confidential Information
of the other party; or

 

(d)                                 is required by law or judicial or
administrative processes to be disclosed.

 

4

--------------------------------------------------------------------------------


 

7.2                                 The parties agrees not to use any
Confidential Information of the other party during the term of this Agreement
and for a period of three (3) years thereafter for any purpose other than as
permitted or required for performance hereunder.

 

7.3                                 Upon termination or expiration of this
Agreement for any reason, the parties shall return to each other all
Confidential Information of the other party in tangible form, including
Confidential Information in electronic or magnetic form.

 

8.                                       Termination and Survival.

 

8.1                                 Termination for Insolvency.  If a party (an
“Insolvent Party”) makes an assignment for the benefit of its creditors, files a
voluntary petition under federal or state bankruptcy or insolvency laws, a
receiver or custodian is appointed for that party’s business, or proceedings are
instituted against that party under federal or state bankruptcy or insolvency
laws that have not been stayed or dismissed within sixty (60) days, this
Agreement may be terminated by any party hereto other than the Insolvent Party,
with termination effective immediately upon written notice to the Insolvent
Party.

 

8.2                                 Breach; Mutual Agreement.  If either party
(the “Terminating Party”) believes that the other party (the “Defaulting Party”)
has materially breached this Agreement, the Terminating Party shall give the
Defaulting Party written notice thereof (the “Notice to Cure”).  The Notice to
Cure must state the nature of the breach in reasonable detail and that the
Terminating Party views such alleged breach as a basis for terminating this
Agreement.  If the Defaulting Party fails to cure the alleged breach within
sixty (60) days (the “Cure Period”) after its receipt of the Notice to Cure,
this Agreement shall, at the option of the Terminating Party, terminate.  DNA
expressly agrees that the remedies at law for any breach by DNA of the
exclusivity provisions of this Agreement, including, but not limited to, Section
1 of this Agreement, would be inadequate and that, in addition to any other
remedies that Dakota Growers may have in the event of any such breach, Dakota
Growers shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damages or posting bond.  DNA acknowledges that
Dakota Growers would not enter into this Agreement unless DNA agreed to the
exclusivity provisions of this Agreement, including, but not limited to, Section
1 of this Agreement.  In addition, this Agreement may be terminated by the
mutual written consent of each of DNA and Dakota Growers.

 

8.3                                 Survival.  Termination or expiration of this
Agreement shall not relieve either party of its obligations under this Agreement
or for liability for any breach of this Agreement to the extent any such
obligation or liability was incurred or arose prior to or in connection with the
termination, expiration or non-renewal hereof.  The provisions of Sections 5, 6,
7 and 8 shall survive the termination or expiration of this Agreement and remain
in full force and effect thereafter.

 

9.                                       Miscellaneous.

 

9.1                                 Notices. Any notice or other communication
hereunder shall be in writing and shall be deemed given when so delivered in
person, by overnight courier (with receipt confirmed), by facsimile transmission
(with receipt confirmed by telephone or by automatic transmission report) or
upon receipt if sent by certified mail, return receipt requested, as follows (or
to such other persons and/or addresses as may be specified in writing, by proper
notice, to the other party hereto):

 

5

--------------------------------------------------------------------------------


 

If to Dakota Growers:

 

Dakota Growers Pasta Company, Inc.

 

 

One Pasta Avenue

 

 

Carrington, ND 58421

 

 

Attention:  Thomas P. Friezen

 

 

Telephone: (701) 652-4893

 

 

Facsimile: (701) 652-3701

 

 

 

With copies to:

 

Lindquist & Vennum P.L.L.P.

 

 

4200 IDS Center

 

 

Minneapolis, MN  55402

 

 

Attention:  Ronald D. McFall

 

 

Telephone: (612) 371-3551

 

 

Facsimile:  (612) 371-3207

 

 

 

If to DNA:

 

DNA Dreamfields Company, LLC

 

 

14 West Park Place

 

 

Oxford, OH 45056

 

 

Attention: Mike Crowley

 

 

Telephone: (513) 524-9256

 

 

Facsimile: (513) 524-5167

 

 

 

With copies to:

 

Ulmer & Berne LLP

 

 

600 Vine Street

 

 

Suite 2800

 

 

Cincinnati, OH 45201

 

 

Attention: Scott P. Kadish

 

 

Telephone: (513) 762-6200

 

 

Facsimile: (513) 762-6245

 

9.2                                 Entire Agreement; Amendment.  The parties
hereto acknowledge that this Agreement, together with all exhibits and schedules
attached hereto, sets forth the entire agreement and understanding of the
parties and supersedes all prior written or oral discussions, agreements or
understandings with respect to the subject matter of this Agreement.  No
modification of any of the terms of this Agreement, or any amendments thereto,
shall be deemed to be valid unless in writing and signed by the party against
whom enforcement is sought.  No course of dealing or usage of trade shall be
used to modify the terms and conditions herein.

 

9.3                                 Waiver.  No waiver by either party of any
default shall be effective unless in writing, nor will any waiver operate as a
waiver of any other default or of the same default on a future occasion.

 

9.4                                 Obligations to Third Parties.  Each party
warrants and represents that its undertaking under this Agreement do not violate
any of its contractual obligations, express or implied, undertaken with any
third party.

 

9.5                                 Assignment.  Except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
successors or permitted assigns of each of the parties; provided, however, that
the rights and obligations of the parties hereto may not be assigned or
transferred (including, without limitation, by virtue of the merger or sale of
all or substantially all of the assets of a party hereto) without the prior
written consent of the other party, which consent will not be unreasonably
withheld and, provided, further, that, in the event of any assignment or
transfer (including, without limitation, by virtue of the merger or sale of all
or substantially all of the assets of DNA or its successors and assigns) by DNA

 

6

--------------------------------------------------------------------------------


 

or any or DNA’s permitted successors or assigns of the Trademark License or the
Technology Sublicense, this Agreement shall concurrently therewith be assigned
to such assignee of the Trademark License or the Technology Sublicense.  It is
the intent that this Agreement, the Trademark License and the Technology
Sublicense shall survive any assignment or transfer of the Brand.

 

9.6                                 Governing Law.   This Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio,
without giving effect to the principles of conflicts of law thereof.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY: (i) IN THE COURTS OF THE
STATE OF MINNESOTA (HENNEPIN COUNTY) OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA, IN THE CASE OF ANY LITIGATION COMMENCED BY DNA; AND
(ii) IN THE COURTS OF THE STATE OF OHIO (HAMILTON COUNTY) OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO, IN THE CASE OF ANY
LITIGATION COMMENCED BY DAKOTA GROWERS.  EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA
(HENNEPIN COUNTY) AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION COMMENCED BY DNA, AND EACH
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF OHIO (HAMILTON COUNTY) AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO FOR THE PURPOSE OF ANY SUCH LITIGATION
COMMENCED BY DAKOTA GROWERS.  EACH OF THE PARTIES FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF MINNESOTA AND OHIO, RESPECTIVELY.  THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

9.7                                 Severability.  If any provision hereof
should be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, then, to the fullest extent permitted by law, all other
provisions hereof shall remain in full force and effect and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible.

 

9.8                                 Headings, Interpretation.  The headings used
in this Agreement are for convenience only and are not a part of this Agreement.

 

9.9                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument.

 

* * * * *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Exclusive
Manufacturing Agreement to be executed by their duly authorized officers as of
the date first above written.

 

 

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

 

 

 

By:

       /s/ Tim Dodd

 

 

Its:

       President/CEO

 

 

 

 

DNA DREAMFIELDS COMPANY, LLC

 

 

 

 

 

 

 

 

By:

       /s/ Mike Crowley

 

 

Its:

       President

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

TYPES OF PRODUCTS

 

Confidential Treatment Requested.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

PRODUCT SPECIFICATIONS

 

Confidential Treatment Requested.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

PRICING

 

 

Confidential Treatment Requested.

 

11

--------------------------------------------------------------------------------